1    Tyson Hottinger (California Bar No. 253221)
            E-Mail: thottinger@mabr.com
2
     MASCHOFF BRENNAN LAYCOCK
3           GILMORE ISRAELSEN & WRIGHT PLLC
     100 Spectrum Center Drive, Ste. 1200
4
     Irvine, CA 92618
5    Telephone: (949) 202-1900
     Facsimile: (949) 453-1104
6
7    David R. Wright (admitted PHV)
           E-Mail: dwright@mabr.com
8    Kirk R. Harris (admitted PHV)
9          E-Mail: kharris@mabr.com
     Michael J. Howell (admitted PHV)
10         E-Mail: mhowell@mabr.com
11   MASCHOFF BRENNAN LAYCOCK
           GILMORE ISRAELSEN & WRIGHT PLLC
12   111 South Main Street, Suite 600                                       JS-6
13   Salt Lake City, Utah 84111
     Telephone: (435) 252-1360
14   Facsimile: (435) 252-1361
15   Attorneys for Petitioner LIFETIME PRODUCTS, INC.
16                         UNITED STATES DISTRICT COURT
17                        CENTRAL DISTRICT OF CALIFORNIA
18
      LIFETIME PRODUCTS, INC.,                     CASE NO: 8:18-CV-01230-JVS-ADS
19
20                              Petitioner,
                                                   FINAL JUDGMENT
21          vs.
22                                                 Date: November 19, 2018
      MAXCHIEF INVESTMENTS, LTD.,                  Time: 1:30 P.M.
23    SHICHANG METALS FACTORY,                     Place: Court Room 10C,
24    LTD., and EXCELLENT TRIPOD                   411 West 4th Street, Santa Ana, CA
      TRADING CO., LTD.                            92701-4516
25
26                              Respondents.       Honorable District Judge James V. Selna
27
28
1          This Court HEREBY ENTERS FINAL JUDGMENT as follows:
2          1.      The final and interim arbitration awards for Lifetime Products, Inc.
3    (“Lifetime”) are confirmed in all respects.
4          2.      Respondents Maxchief Investments, Ltd., Shichang Metals Factory, Ltd.,
5    and Excellent Tripod Trading Co., Ltd. (collectively “Maxchief”) shall pay the sum of
6    $9,710,764.50 to Lifetime. This total includes: past infringement damages of
7    $9,203,140.05; ongoing royalties for the first two quarters of 2018 of $382,424.69;
8    $30,346.00 for attorneys’ fees; $2,134.16 for costs associated with this Action; and post-
9    judgment interest thru November 14, 2018 totaling $92,719.75.
10         3.      Maxchief shall pay an ongoing royalty each calendar quarter of 1.25% on all
11   revenue generated from the following infringing tables: BT-04J, BT-06FJ, BT-08FA,
12   BT-36FA, BT-06FEG, BT-05FW, BT-06A, BT-06A-003, BT-06BK, BT-06FM, BT-
13   06M, BT-06N, BT-06FJL, PT-27, PT-28, PT-38, BT-06E, BT-05J, BT-05FJ, BT-04M.
14         4.      Maxchief shall pay an ongoing royalty each calendar quarter of $0.39 for
15   each unit sold of the BT-06FJ, BT-06FW, BT-06FJL, BT-48F tables; $0.33 for each unit
16   sold of the BT-05FJ, BT-36FA, BT-05FW tables; and $0.18 for each unit sold of the BT-
17   04FA table.
18         5.      Maxchief shall make payment and report all sales subject to the ongoing
19   royalty to Lifetime no later than 45 days after the close of each calendar quarter.
20         6.      Maxchief shall continue to pay post-judgment interest at the rate of $582.45
21   per day until Maxchief has satisfied the judgment.
22
23
24   DATED: November 26, 2018
25                                           By:
                                                   James V. Selna
26                                                 UNITED STATES DISTRICT COURT JUDGE
27
28

                                                   2
